Citation Nr: 1813615	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating for right shoulder osteoarthritis in excess of 20 percent from September 17, 2008 and in excess of 50 percent from June 13, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 13, 2011, on extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2017).

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

These matters initially came before the Board of Veterans' Appeals (Board) from  November 2009 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, inter alia, denied service connection for a back disability, granted service connection for right shoulder osteoarthritis and assigned a 20 percent disability rating effective September 17, 2008, and granted service connection for bilateral hearing loss and assigned a noncompensable disability rating effective September 17, 2008.  

In an August 2011 rating decision, the RO increased the Veteran's 20 percent disability rating for right shoulder osteoarthritis to a 50 percent disability rating effective June 13, 2011, creating a staged rating as indicated on the title page.  The Veteran has not expressed satisfaction with the rating, and the issue therefore remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In May 2016, the RO granted TDIU effective June 13, 2011, the date that the Veteran met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  As the Veteran did not express satisfaction with this decision, and the issue of entitlement to a TDIU has been raised as part and parcel of the claim for a higher initial rating for right shoulder disability for which the appeal period precedes this date, the issue of entitlement to a TDIU prior to this date remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise); Rice v. Shinseki, 22 Vet.App. 447, 453 (2009) (the issue of entitlement to TDIU, "whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather . . . part of the initial adjudication of a claim or . . . part of a claim for increased  compensation.").

The issues of entitlement to service connection for a back disability and entitlement to a TDIU prior to June 13, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right and left ear hearing loss was productive of no worse than level I hearing impairment.

2.  From September 17, 2008 through June 13, 2011, considering the most probative evidence of functional loss and impairment, symptoms of the Veteran's right shoulder osteoarthritis do not more nearly approximate limitation of motion to midway between side and shoulder level.

3.  Since June 13, 2011, considering the most probative evidence of functional loss and impairment, symptoms of the Veteran's right shoulder osteoarthritis do not more nearly approximate nonunion of the humerus (false flail joint).


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From September 17, 2008 through June 13, 2011, the criteria for a rating in excess of 20 percent for service-connected right shoulder osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017). 

3.  From June 13, 2011, the criteria for a rating in excess of 50 percent for service-connected right shoulder osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (b) (20132); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Bilateral Hearing Loss

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85; Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2017).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination, a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a compensable disability rating for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.  38 C.F.R. § 4.85(a) requires that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  The two private audiograms discussed below do not contain speech recognition test scores.  Clarification of private medical reports is required only when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight." Carter v. Shinseki, 26 Vet. App. 534, 545 (2014), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) (citing Savage v. Shinseki, 24 Vet.App. 259, 267-70 (2011)).  As the discussion below reflects, there is no basis for seeking clarification of the private medical reports in this case.

In a September 1999 private treatment note, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
40
45
25
LEFT
10
20
60
60
38

Speech recognition ability was not measured.  The Veteran's hearing impairment based only on pure tone threshold average would translate to level I hearing impairment in the both ears.  38 C.F.R. § 4.85, Table VIA.  Intersecting level I and level I under Table VII would result in a 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100. 

In a March 2007 private treatment, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
55
60
39
LEFT
10
20
65
60
39

Speech recognition ability was not measured.  The Veteran's hearing impairment based only on pure tone threshold average would translate to level I hearing impairment in the both ears.  38 C.F.R. § 4.85, Table VIA.  Intersecting level I and level I under Table VII results in a 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100.

In a November 2009 VA audiology examination, audiometric testing revealed the following pure tone thresholds, in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
45
60
35
LEFT
20
25
55
65
42

Speech recognition ability was measured at 100 percent in both ears.  This translates to level I hearing impairment in both ears.  Intersecting level I and level I under Table VII results in a 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100.

In an October 2010 VA audiology examination, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
40
60
34
LEFT
20
20
55
60
39

Speech recognition ability was measured at 100 percent in both ears.  This translates to level I hearing impairment in both ears.  Intersecting level I and level I under Table VII results in a 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100.  The audiologist also noted that there were no effects on the Veteran's daily activities as a result of his service-connected hearing loss. 

In a July 2012 VA audiology examination, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
45
55
33
LEFT
20
25
60
65
43

Speech recognition ability was measured at 100 percent in the right ear and 96 percent in the left ear.  With respect to functional impairment, the Veteran reported that he has difficulty hearing and understanding conversational speech, especially in a crowd or situations with background noise. 

This translates to level I hearing impairment in the right ear and a level I hearing impairment in the left ear.  Intersecting level I and level I under Table VII results in a 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100.

In a March 2015 VA audiology examination, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
55
70
40
LEFT
25
25
65
80
49

Speech recognition ability was measured at 96 percent in the right ear and 96 percent in the left ear.  With respect to functional impairment, the Veteran reported that he has difficulty understanding speech, especially in noise. 

This translates to level I hearing impairment in the right ear and a level I hearing impairment in the left ear.  Intersecting level I and level I under Table VII results in a 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100.

Accordingly, the Board finds that the evidence of record demonstrates the Veteran's bilateral hearing loss warrants no more than a noncompensable evaluation based upon the pertinent diagnostic criteria from the date of service connection.  The private treatment records have not been considered in making this determination, but there is no indication that speech recognition scores were conducted in connection with these tests.  Consequently, a remand for clarification of these tests is not warranted.

In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Based on the application of the criteria to the audiometric findings above, the Board finds that the record presents no basis for assignment of a compensable disability rating for the Veteran's bilateral hearing loss.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, given the mechanical method in which ratings for hearing loss are derived, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

In addition, in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  During VA examinations, the Veteran reported that he has difficulty communicating with others, and interferes with his ability to speak, watch television, and hearing traffic.  This was sufficient to comply with Martinak.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. 

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by difficulty in understanding speech, especially in noise.  These are all manifestations of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  As the criteria contemplate the symptoms, the assigned schedular noncompensable evaluation is adequate and no referral for hearing loss is required. 

Right Shoulder Osteoarthritis

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003). 

VA regulations indicate that handedness will be determined by the evidence of record.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed. 

The Veteran's right shoulder osteoarthritis is currently assigned a 20 percent rating under Diagnostic Code 5201 from September 17, 2008 to June 13, 2011.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 provides a 20 percent rating for limitation of motion at shoulder level.  If motion of the major arm is limited to midway between side and shoulder level, a 30 percent rating is for assignment; if motion of the major arm is limited to 25 degrees from the side, a 40 percent rating is for assignment.  Id.  From June 13, 2011 the Veteran's right shoulder disability was assigned a 50 percent rating under Diagnostic Code 5200.  38 C.F.R. § 4.71a.  Diagnostic Code 5200 provides a 50 percent rating with unfavorable, abduction limited to 25 degrees from side.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence is the claims file shows, or fails to show, with respect to claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a December 2007 private treatment record, the Veteran was seen for a routine follow-up for his right shoulder glenohumeral arthritis.  The Veteran reported that treatment was not helping his right shoulder and believed that it was time for him to have his right shoulder replaced.  Although the examiner did not provide range of motion for the Veteran's right shoulder, he noted that the Veteran had decreased right shoulder range of motion due to pain.  The physician then noted that he explained to the Veteran that a right shoulder replacement would be the best option for his right shoulder. 

In a November 2009 VA examination, the Veteran reported that his right shoulder has progressively worsened over the years since his in-service injury.  In a summary of joint symptoms, the examiner noted that the Veteran's right shoulder had instability, stiffness, weakness, decreased speed of joint motion, locking episodes one to three times a month, tenderness, and severe weekly flare-ups that last for hours.  On range of motion testing, flexion was limited to 80 degrees, abduction was limited to 50 degrees, internal rotation was limited to 45 degrees, and external rotation was limited to 40 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion.  Three repetitive range of motion exercises were performed with objective pain but without additional limitations to range of motion.  The examiner noted that the Veteran was currently unemployed because he was unable to perform job duties due to shoulder symptoms.  The examiner also noted that the Veteran's right shoulder created problems with lifting and carrying, difficulty reaching, and the right shoulder had decreased strength.  The examiner noted that the chores, exercise, recreation, bathing, and dressing were usual daily activities that were severely affected by the Veteran's right shoulder, while shopping, grooming, and driving were moderately affected, and that his right shoulder prevented the Veteran from taking part in sports.  

In an October 2010 VA examination, the Veteran reported that his right shoulder has progressively worsened over the years since his in-service injury.  In a summary of joint symptoms, the examiner noted that the Veteran's right shoulder had pain, stiffness, weakness, incoordination, decreased speed of joint motion, daily locking episodes, and severe weekly flare-ups that last up to one to two days.  The Veteran reported that during flare-ups, his right shoulder is more difficult to move because of hard and dull pain.  On range of motion testing, the Veteran's right shoulder flexion and abduction were limited to 75 degrees and internal and external rotations were limited to 15 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion and that there were additional limitations after three repetitions of range of motion.  In a review of a February 2009 Magnetic resonance imaging (MRI) result, the examiner noted that there was no evidence of a rotator cuff tear, no fractures or acute bony abnormalities were identified, there was fairly advanced osteoarthritis of the shoulder joints with joint space narrowing , and prominent inferior osteoarthritic spurring along humeral head.  The Veteran reported that he was unemployed because of his shoulders.  The examiner noted that the Veteran's right shoulder had significant effect on his usual occupation.  The examiner noted that the Veteran's right shoulder's impact on the Veteran's occupational activities included decreased mobility, problems with lifting and carrying, and decreased strength. 

In an October 2010 statement from the Veteran's coworker, he described that he worked several years with the Veteran.  The coworker reported that on several occasions, he noticed that the Veteran was in pain and discomfort with very limited movement in his shoulders when trying to do his job properly.  The coworker also reported that the Veteran came to work many times when he was unable to work but did so anyway because the Veteran wanted to maintain his health insurance. 

In a separate October 2010 statement from the Veteran's brother, he stated that he witnessed the Veteran had daily constant pain and that the Veteran's shoulders have gradually gotten worse.  The brother also reported that the Veteran does not participate in activities with the family that he once used to because of shoulder pain and if the Veteran does participate, the brother reported that the Veteran then ends up "paying for it" with shoulder pain.  

In an August 2011 VA examination, the Veteran reported that he does not have flare-ups.  On range of motion testing, right shoulder flexion was limited to 35 degrees with objective evidence of pain at 30 degrees and abduction was limited to 25 degrees with objective evidence of pain at 25 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing with 3 repetitions.  The Veteran had additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  The examiner noted that the Veteran had functional loss and/or functional impairment of the shoulder and arm.  The Veteran had pain and tenderness on palpation of joints of his right shoulder and the Veteran had guarding of right shoulder.  The examiner noted that the Veteran had ankylosis of the glenohumeral articulation (shoulder joint) where abduction was limited to 25 degrees from the side.  The Veteran was unable to perform the Hawkins impingement test, empty-can test, and lift off subscapularis test.  The Veteran tested positive on the external rotation/ infraspinatus strength test and the cross-body adduction test.  The examiner noted that the Veteran did not have a history of recurrent dislocation of the glenohumeral joint.  The examiner noted that the Veteran does not have an AC joint condition or any other impairment of the scapula.  The examiner also noted that the Veteran had not had a total shoulder joint replacement.  The examiner also noted that the Veteran's shoulder osteoarthritis impacted his ability to work because the Veteran has limited motion of his right arm and the Veteran was advised not to lift anything over 10 pounds. 

In a March 2015 VA examination, the Veteran was diagnosed with glenohumeral joint osteoarthritis.  The Veteran reported that he has daily flare-ups, which are worse in the evenings.  The Veteran also reported that he has to sleep in a recliner and cannot sleep on either of his sides due to shoulder problems.  On range of motion testing, flexion and abduction were limited to 20 degrees, external rotation was limited to 10 degrees, and internal rotation was limited to 15 degrees.  The examiner noted that the pain noted on exam causes functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss.  The Veteran did not have ankylosis.  The Veteran tested positive for Hawkins' impingement test, empty-can test, external rotation/ infraspinatus strength test, and lift-off subscapularis test.  The examiner noted that the Veteran did not have a history of recurrent dislocation of the glenohumeral joint.  The Veteran was unable to perform the crank apprehension and relocation test.  The examiner noted that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The examiner also noted that the Veteran did not have malunion of the humerus with moderate or marked deformity.  The examiner also noted that the Veteran's right shoulder in his ability to perform occupational tasks.  

Analysis -- September 17, 2008 through June 13, 2011

The Veteran avers that his right shoulder disability warrants a higher disability rating for the period from September 17, 2008 through June 13, 2011. 

With respect to Diagnostic Code 5201, a higher rating of 30 percent is warranted when the major arm has limitation of motion of midway between side and shoulder level.  The above findings do not show that the Veteran's right shoulder disability manifests in limitation of motion to midway between side and shoulder level.  The Board has also considered whether a disability rating in excess of 20 percent would be warranted on the basis of any additional functional impairment and loss, to include during flare-ups.  The Board will consider whether application of 38 C.F.R. §§ 4.40 and 4.45 would warrant a rating of 30 percent or higher under Diagnostic Code 5201.  See also Deluca, supra; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran has complained of constant pain, weakness, loss of motion, and painful motion.  The evidence does not reflect additional functional impairment and loss to the degree to warrant a rating of 30 percent under Diagnostic Code 5201.  There is no indication that the additional limitation from flare-ups would result in reduction in motion more nearly approximating the criteria for the next higher rating.  While the September 2010 VA examiner noted that there would be some pain following repetitive motion testing, the examiner stated there would be no additional limitation of range of motion.

The Board considered whether higher or separate ratings would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 5200 is not for application as there is no evidence of ankylosis from September 17, 2008 through June 13, 2011.  In addition, there is no indication of recurrent dislocation of scapulohumeral joint, fibrous union of humerus, nonunion of humerus (false flail joint), or loss of head of humerus (flail shoulder).  Therefore, application of Diagnostic Code 5202 is not warranted.  Finally, Diagnostic Code 5203 does not allow for a higher rating and application of the code is not warranted.  

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to provide evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has taken account of these symptoms in the above analysis, but has found that any additional limitation due to pain and other symptoms during flare-ups does cause a reduction in the range of motion that would result in symptoms more nearly approximating the criteria for the next higher rating.

The Board therefore finds that the criteria for a higher rating for the Veteran's right shoulder disability from September 17, 2008 through June 13, 2011 have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

Analysis - From June 13, 2011

The Veteran's right shoulder disability is currently assigned a 50 percent rating under Diagnostic Code 5200 from June 13, 2011.  38 C.F.R. § 4.71a.  Diagnostic Code 5200 provides a 50 percent rating with unfavorable, abduction limited to 25 degrees from side.   

The Board notes that the Veteran is currently awarded the highest rating possible under Diagnostic Code 5200 for his right shoulder disability.  Additionally, a higher rating is not available under Diagnostic Codes 5201 or 5203.  

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5202.  Diagnostic Code 5202 provides for a 60 percent rating for nonunion of humerus (false flail joint) and an 80 percent rating for loss of head of humerus (flail shoulder).   

As noted above, the March 2015 VA examiner noted that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The examiner also noted that the Veteran did not have malunion of the humerus with moderate or marked deformity.

With respect to Diagnostic Code 5202, a higher rating of 60 percent is warranted when there is nonunion of the humerus (flail shoulder).  The evidence does not show that the Veteran's right shoulder disability manifests in nonunion of the humerus (flail shoulder).  A rating in excess of 50 percent is therefore not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

As stated above, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See Deluca, 8 Vet. App. at 202.  The Veteran is currently awarded the highest rating possible for limitation of motion under Diagnostic Code 5200   If a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, the cited regulations are not for application for this portion of the appeal period.  The above evidence also reflects that there are no symptoms that more nearly approximate the criteria for a higher rating under any other potentially applicable diagnostic code.

The Board therefore finds that the criteria for a higher rating for the Veteran's right shoulder disability from June 13, 2011 have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, is denied. 

Entitlement to an initial disability rating for a right shoulder osteoarthritis in excess of 20 percent from September 17, 2008 and in excess of 50 percent from June 13, 2011, is denied.  


REMAND

Under section 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), the RO may submit such case to the Director of Compensation Service, for extraschedular consideration.  The Board is precluded from granting a total rating under 38 C.F.R. § 4.16(b) because the authority to grant such a rating is vested specifically in the Director of Compensation Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of Compensation Service, but the Board may not grant a TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Prior to June 13, 2011, the Veteran did not meet the schedular criteria for consideration of a TDIU.  Nevertheless, the record reflects that the Veteran has been unemployed since August 2007 and the Veteran has asserted that his service-connected disabilities have rendered him unable to obtain or maintain substantial, gainful employment throughout the appeal period.  However, the Board notes that in a May 2016 rating decision, the RO granted TDIU from June 13, 2011.  

The Board is precluded from considering in the first instance whether TDIU should be assigned on an extraschedular basis for the period prior to June 13, 2011 and therefore the case must be referred to the Director of VA's Compensation Service for consideration of this issue.  Before the RO forwards the case to the Director of VA's Compensation Service, it should accomplish any development deemed appropriate in order to fully address this issue.

With regard to the Veteran's claim for service connection for a back disability, the Veteran was provided a VA examination in November 2010 in which the examiner diagnosed the Veteran with degenerative disc disease (DDD) of the spine.  The examiner noted that the Veteran had a back strain in service that has since resolved.  The examiner opined that the Veteran's current back disability is unrelated to his military service.  The examiner reasoned that there were no medical records supporting an ongoing back problem from the time the Veteran sustained a back sprain during service until an August 2010 magnetic resonance imaging (MRI) result, which diagnosed him with DDD of the spine.  In a February 2014 VA Form-9 Appeal to Board of Veterans' Appeals, the Veteran stated that his in-service back injury gradually worsened over the years.  The Veteran reported that when he was younger, he did not seek treatment because he thought back pain was just part of aging until his condition worsened even more.  The Veteran explained that when his back pain became a bigger concern, he was unable to receive medical treatment because he had no health insurance.  

It appears that the VA examiner based his negative opinion primarily on the absence of documentary evidence of on-going complaints and/or treatment for his back and did not consider the Veteran's lay statements of experiencing symptomatology of back problems since service, which is improper.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); see also 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).

Based on the foregoing, the Board finds that the November 2010 VA opinion is inadequate to determine whether the Veteran's back disability is related to service.  Consequently, the Board finds that an additional medical opinion by an appropriate specialist is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain an opinion from an appropriate physician as to the nature and etiology of the Veteran's current back disability.  The claims file must be sent to the designated physician for review.

The physician should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed back disability, to include DDD of the spine, had its onset in or is related to his military service.  

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports (to include continued symptomatology) must be taken into account in formulating the requested opinion.

2.  After completing any other development deemed appropriate, refer the case to the Director of Compensation Service for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted for the period prior to June 13, 2011.

3.  Then, readjudicate the claims remaining on appeal. If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


